Citation Nr: 0502968	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-25 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for right lateral femoral 
cutaneous neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1956.  

This appeal arises from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington.  


FINDING OF FACT

The veteran's symptoms of right lateral femoral cutaneous 
neuropathy were first manifested many years after his 
separation from the service.  


CONCLUSION OF LAW

Right lateral femoral cutaneous neuropathy was not incurred 
in active military service and service incurrence may not be 
presumed.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

Although the veteran was not notified of the provisions 
of the VCAA prior to the rating decision denying his 
claim, he was issued a statement of the case in July 
2003 which included the regulations at 38 C.F.R. 
§ 3.159.  The veteran was afforded a VA examination and 
an opportunity to present testimony.  In addition he 
submitted a medical opinion.  

In this instance the Board considered remanding the 
claim, but determined there was no possibility of any 
benefit to the veteran.  As the pivotal facts of the 
case are contained in the service medical records, which 
indicate no injury to the nerves in service, any 
additional development or argument would not change the 
outcome of the case.  There is no possibility of any 
benefit flowing to the veteran should the Board remand 
his claim.  Any further effort in this regard would not 
avail the appellant, and would only result in an 
additional burden to adjudicative personnel.  Reyes v. 
Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including other organic 
diseases of the nervous system, when they are manifested to a 
compensable degree within the initial post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

Factual Background and Analysis.  Service medical records 
reveal the veteran was hospitalized for evaluation of a 
possible inguinal hernia in May 1952.  Examination revealed 
the veteran had a temperature of 102 degrees, and enlarged 
right inguinal nodes with much tenderness.  The records noted 
that thrombophlebitis, lymphadenitis, a strangulated hernia, 
pharyngitis and cancer of the lung were all to be ruled out.  
After observing a tender erythematous area over the anterior 
aspect of the foreleg, the probable diagnosis was 
lymphangitis.  

In November 1952 the veteran was again hospitalized for 
treatment of acute right inguinal region lymphadenitis 
secondary to lymphangitis.  The patient record noted history 
of thrombophlebitis in May 1952.  March and June 1953 records 
again noted pain in the right groin.  In June 1953 the 
veteran was evaluated by the Vascular Clinic at Walter Reed 
Army Hospital.  Reflexes and neurological examination were 
normal.  The conclusion was the veteran had no evidence of 
vascular disease, except for mild sympatheticotonia.  After 
reviewing the veteran's history they concluded his attacks 
represented episodes of lymphadenitis.  

The separation examination in December 1955 revealed the 
veteran's vascular and neurologic systems were normal.  The 
section entitled Notes and Significant History includes the 
following: Hospitalized 19 days for thrombophlebitis, 1942, 
Great Lakes, USN Training Center Hospital, Great Lakes, Ill.  
Airman states he was hospitalized twice in 1953 for 
thrombophlebitis, Bolling AFB, Wash. 25, D.C.  He was 
hospitalized in 1953 for a total of 30 days.  Again in 1954 
he was hospitalized 10 days for thrombophlebitis, Bolling 
AFB, Wash.25, D.C. Occasional recurrence.  

The veteran was examined at VA in October 1983.  The 
neurological evaluation which included sensory and motor 
testing found no focal deficits.  The only diagnosis of a 
neurological disorder was a history of central sleep apnea 
since 1979.  

The veteran filed a claim for service connection for severe 
neuropathy of the right lateral cutaneous nerve in June 2000.  
He noted it began in May 1952.  He submitted a Statement in 
Support of Claim in August 2000.  He asserted he had 
thrombophlebitis in service which had caused his present 
condition.  He indicated he was first treated at Great Lakes 
in May 1952.  

The veteran submitted two letters, dated in March and July 
2000, from his VA physician Dr. B.  In his March 2000 letter 
Dr. B wrote that the veteran had a fairly severe neuropathy 
that included right lateral femoral cutaneous neuropathy.  
"Historically" this occurred while (the veteran) was in the 
service.  (The veteran) had a fairly severe phlebitis with 
swelling in the groin on the right while he was in service 
and subsequently to that developed numbness in the right 
lateral leg consistent with lateral femoral cutaneous 
neuropathy.  In July 2000, Dr. B again wrote that the veteran 
first started experiencing symptoms while in the service 
(1952) while he was being treated for a thrombophlebitis of 
the right leg with swelling that extended up the thigh.  
Historically there seemed a clear association between his 
nerve injury and the latter illness occurring while in the 
service.  

The veteran was afforded a VA examination of the peripheral 
nerves in October 2001.  The veteran was being followed in 
the neurology clinic with obstructive sleep apnea, 
degenerative disc disease with radicular pain, diabetes with 
general peripheral neuropathy and lateral femoral cutaneous 
neuropathy.  The VA physician noted that Dr. B had not had 
access to the veteran's claims folder with the veteran's 
treatment records during his military service or to the 1983 
VA examination report and had postulated that the veteran's 
lateral femoral cutaneous neuropathy might be related to the 
veteran lymphangitis in service.  A review of the treatment 
records revealed the veteran's complaints of groin pain were 
noted to have inguinal adenopathy and tenderness in the 
medial part of the thigh.  There were no symptoms of pain or 
numbness of the lateral aspect of the thigh during the 
veteran's treatment while in the military.  Again in 1983 
there were no complaints of numbness in the thigh at the time 
of the VA examination.  The neurologic examination revealed 
normal reflex function and normal sensory examination, so 
there was no evidence of neuropathy at that time and no 
record of symptoms.  

The diagnostic impressions included lateral femoral cutaneous 
neuropathy on the right with numbness and dysethesia with 
diabetes and obesity, the two most common risk factors for 
that condition present.  Also, diagnosed was diffused 
diabetic neuropathy with areflexia in the legs and diminished 
pain, temperature, and vibratory sense in the legs below the 
knees of moderate degree.  

The October 2001 VA examiner made the following comments.  
While in service the veteran complained of pain in the medial 
part of the thigh and groin.  The veteran had symptoms in 
this area secondary to his lymphadenopathy.  The lateral 
cutaneous nerve near the anterior superior iliac spine is 
quite remote from the groin.  There is no evidence in this 
distribution in the 1950's during service and no apparent 
symptoms or signs of involvement of the lateral femoral 
cutaneous nerve in October 1983.  The doctor who attempted to 
make a correlation between the patient's military treatment 
and his lateral femoral cutaneous neuropathy did not have 
access to the veteran's records in the 1950's or some 30 
years later.  It is much more likely that not that obesity 
and diabetes are the logical factors in the lateral femoral 
cutaneous neuropathy and is much less likely than not the 
veteran's lymphangitis and lymphadenopathy in the military 
caused the current lateral femoral cutaneous neuropathy.  

The veteran submitted another letter from Dr. B in January 
2003.  He wrote that 
The veteran claims and Dr. B had no reason to doubt that the 
veteran's lateral cutaneous neuropathy discomfort dated from 
his military service when he was hospitalized for 
lymphangitis.  Although it was certainly true the veteran 
currently had other risk factors it was clear his discomfort 
was longstanding dating back to the 1950's.  The recent 
ruling is based on an exam in 1983 that was done to assess 
the veteran's sleep apnea.  The sum total of the detailed 
neurologic exam that is relied on to exclude the nerve injury 
being present in 1983 is a 1/2 line statement "sensory, motor; 
no focal deficits."  Obviously I was not present at that 
examination but it is not likely that the sensory 
distribution of the lateral femoral cutaneous nerve was 
assessed and the documented normal reflexes have no bearing 
whatsoever on the issue-they are typically normal in lateral 
femoral cutaneous neuropathy.  The veteran is certain this 
discomfort dates further back and the examination from 1983 
is really not detailed enough to exclude it.  

The Board has weighed the evidence and found the opinions 
expressed by Dr. B of little probative value.  They are 
clearly based on the veteran's belief which he communicated 
to Dr. B that his lateral femoral cutaneous neuropathy began 
in service.  In Kightly v. Brown, 6 Vet. App. 200 (1994), the 
opining physician's statement was rejected because it was 
found to be based upon an inaccurate history as provided by 
the veteran.  See Hadsell v. Brown, 4 Vet. App. 208 (1993); 
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 
5 Vet. App. 229 (1993).  Even if the Board were to accept Dr. 
B's assertion that the October 1983 VA examination was 
insufficient to rule out any symptoms at that time, there is 
still nothing which relates the veteran's current symptoms to 
service other than the statements of the veteran.  

The Board is unaware of any special knowledge or training 
which qualifies the veteran to render a medical opinion.  A 
lay person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  In addition, the 
veteran has repeatedly reported he had thrombophebitis in 
service which is inaccurate.  A diagnosis of thrombophebitis 
was considered and rejected during the veteran's initial 
hospitalization in May 1952.  Although the veteran repeatedly 
told examiners in service, during a later period of treatment 
and at service separation he had a history of 
thrombophlebitis, a review of this treatment records in 
service clearly reveals that diagnosis was considered and 
ruled out.  The correct diagnoses were lymphangitis and 
lymphadenopathy.  Even if the Board accepted the veteran's 
statements the VA physician in October 2001 reviewed the 
veteran's service medical records and stated that symptoms in 
service were not in the same anatomical location as the area 
affected by the lateral cutaneous nerve.  He described it as 
being "remote" from the groin area.  

Even if the Board accepted Dr. B's assertion that symptoms 
may have been present in 1983 that is almost thirty years 
after the veteran's separation from the service.  Evidence of 
a prolonged period without medical complaint can be 
considered, along with other factors concerning the veteran's 
health and medical treatment during and after military 
service when considering a claim for service connection.  
Maxson v. Gober, 230 F.3d 1330 (2000).  There is no evidence 
which demonstrates the veteran had any disorder of the nerves 
in service or during the initial post service year.  

The Board has concluded the preponderance of the evidence is 
against the veteran's claim for service connection for right 
lateral femoral cutaneous neuropathy.  


ORDER

Service connection for right lateral femoral cutaneous 
neuropathy is denied.  




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


